Citation Nr: 0406824	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-07 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1310 and 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1939 to March 
1946, including as a prisoner of war.  He died on November 
[redacted], 1989.  The appellant is his surviving spouse.  Her claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  VA satisfied its duty to notify the appellant of the 
evidence needed to reopen her claim for DIC benefits and 
explained to her who was responsible for submitting such 
evidence.

2.  In a final decision dated in August 1997, the Board 
denied the appellant entitlement to DIC benefits under 
38 U.S.C.A. § 1310 and 38 U.S.C.A. § 1318.

3.  The evidence received since August 1997 does not, by 
itself or when considered with the previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1997 decision, in which the Board denied 
entitlement to DIC benefits under 38 U.S.C.A. § 1310 and 
§ 1318, is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991 and 
2002); 38 C.F.R. § 20.1100 (1997, 2003).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1310 and 38 U.S.C.A. § 1318.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law November 9, 2000.  It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
provisions implementing the VCAA are applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date.  66 Fed. Reg. 45,620, 45,629.

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA's amended regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The amended definition of new and material evidence under 38 
C.F.R. § 3.156(a), is not liberalizing.  It applies to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  The second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary); see also Pelegrini v. 
Principi, No. 01-944, slip op. at 12 (U.S. Vet. App., Jan. 
13, 2004).  

In this case, the RO satisfied its duty to notify the 
appellant pursuant to the VCAA by informing her of the 
information needed to substantiate her claim and explaining 
to her who was responsible for obtaining such information.  
See 38 U.S.C.A. §§ 5102, 5103 (West 2002).  

Specifically, in a letter dated May 2002, a rating decision 
dated June 2002, and a statement of the case issued in 
February 2003, the RO informed the appellant of the reasons 
for which her claim had been denied, the evidence it had 
obtained and considered in support of that claim, and the 
evidence the appellant still needed to submit to substantiate 
that claim, including medical evidence establishing that the 
veteran's cancer, which caused his death, was due to his 
period of active service, or more specifically, to a 
prisoner-of-war experience.  As well, the RO notified the 
appellant of all regulations pertinent to her claim, 
including those involving VA's duties to notify and assist 
and pertaining to claims to reopen filed on or after 
August 29, 2001, and, revisions in VA laws and regulations 
concerning the veteran's status as a prisoner of war, 
although the latter are not applicable to the instant case.  
The RO also provided the appellant an opportunity to submit 
additional evidence and to present additional argument in 
support of her claim, and reconsidered her claim pursuant to 
the VCAA and the new regulations governing claims to reopen.  

The appellant has not identified any outstanding records that 
are available for consideration in her appeal and that would 
require VA to assist her even prior to receipt of new and 
material evidence to reopen the previously denied claim.  

For the above reasons, the Board may proceed in adjudicating 
the appellant's claim at this time.



II.  Analysis of Claim

The RO first denied the appellant's claim for DIC benefits in 
a rating decision dated January 1990.  In a letter dated 
February 1990, the RO notified the appellant of the decision 
and of her appellate rights with regard to the decision, but 
the appellant did not appeal the decision to the Board.  The 
January 1990 decision then became final.  38 U.S.C.A. § 7105 
(West 2002).  Subsequently, in a rating decision dated 
February 1995, the RO again denied the appellant's claim for 
DIC benefits.  The appellant appealed this denial to the 
Board.

In a decision issued in August 1997, the Board affirmed the 
RO's denial by denying the reopening of the previously denied 
claim for DIC benefits.  The Board concluded that new and 
material evidence had not been received.  It based this 
conclusion on the following findings: (1) there was no 
medical evidence of record establishing that the veteran's 
colon cancer first manifested during active service or to a 
compensable degree within a year after his discharge from 
service, or was proximately due to or the result of a 
service-connected disease or injury; and (2) the veteran was 
in receipt of a total disability evaluation based on 
individual unemployability as of September 20, 1988, for 
approximately 14 months prior to the date of his death, on 
November [redacted], 1989.  The Board considered the veteran's 
service medical records, VA treatment records, reports of VA 
examinations, lay statements and copies of articles 
addressing the hardships of prisoners of war, particularly 
those of the Japanese Government during World War II, the 
appellant's and her representative's written statements, and 
the appellant's hearing testimony.  

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  
38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2003).  The appellant in this case did not seek 
reconsideration of the Board's August 1997 decision or appeal 
the decision to the United States Court of Appeals for 
Veterans Claims.  The August 1997 is thus final.

The appellant attempted to reopen her claim for DIC benefits 
by written statement received in March 2002.  A claim that is 
the subject of a prior final denial may be reopened if new 
and material evidence is received with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002).

For claims filed prior to August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

As the RO informed the veteran in a statement of the case 
issued in February 2003, however, for claims such as the 
appellant's, filed on or after August 29, 2001, revisions to 
38 C.F.R. § 3.156(a) are for application.  As revised, 
38 C.F.R. § 3.156(a) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 
66Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2003)).   

The evidence that is considered to determine whether new and 
material evidence has been received is presumed credible for 
the purposes of reopening a veteran's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, the evidence that has been associated with the 
claims file since the Board's August 1997 decision consists 
of three written statements from the appellant and her 
representative.  These succinct statements reflect the 
appellant's contention that DIC benefits are payable because 
the veteran was a prisoner of war for three and a half years 
and was rated totally disabled for a year prior to his death.  
At the time of the Board's August 1997 decision, the 
appellant was claiming entitlement to DIC benefits under 
38 U.S.C.A. § 1318, which permits the payment of DIC benefits 
for, in part, survivors of veterans who were continuously 
rated totally disabled for a period of 10 years or more 
immediately preceding death.  She was not claiming 
entitlement to such benefits based on the fact that the 
veteran had been rated totally disabled for a period of one 
year immediately preceding his death.  Thus, the Board finds 
that the newly-received contention, is new as it was not 
previously submitted to agency decisionmakers and is neither 
cumulative, nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  

The Board does not find that this evidence is material, 
however, because, by itself or when considered with the 
previous evidence of record, it does not relate to an 
unestablished fact necessary to substantiate the claim, or 
raise a reasonable possibility of substantiating the claim.  
First, it does not constitute medical evidence establishing 
that the veteran's colon cancer first manifested during 
active service or to a compensable degree within a year after 
his discharge from service, or was proximately due to or the 
result of a service-connected disease or injury.  The absence 
of this type of evidence formed one of the bases of the 
Board's previous denial of the appellant's claim for DIC 
benefits.  Second, it merely confirms the Board's finding 
that the veteran was in receipt of a total disability 
evaluation for approximately 14 months prior to the date of 
his November [redacted], 1989 death.  That fact was established in 
August 1997, and formed the other basis of the Board's 
denial.  

The Board presumes that the appellant's newly-submitted 
statements refer to a basis of entitlement to benefits 
created by the Veterans Millennium Health Care and Benefits 
Act (Act), Pub. L. No. 106-117, 113 Stat. 1556 (1999).  This 
Act, which was enacted after the Board's August 1997 denial 
of the appellant's claim, amended 38 U.S.C.A. § 1318 to 
provide DIC benefits to survivors of former prisoners of war 
who died after September 30, 1999, and were continuously 
rated totally disabled as a result of service for a period of 
at least one year immediately preceding death.  38 U.S.C.A. 
§ 1318(b)(3) (2003).  In this case, the veteran died on 
November [redacted], 1989.  Therefore, the amendment is not 
applicable to the appellant's claim.  If it were, it would 
have provided the appellant a new basis of entitlement to DIC 
benefits, which, in turn, would have obviated her need to 
submit new and material evidence to reopen the previously 
denied claim.  See Spencer v. Brown, 4 Vet. App. 283 (1993), 
aff'd, 17 F.3d 368 (Fed. Cir. 1994) (holding that, where a 
new basis of entitlement has been established by a change in 
law, new and material evidence is not required because the 
claim is a new claim, rather than a reopened one).  Based on 
these facts, however, the new law and the appellant's 
contentions related thereto, are immaterial in that they do 
not substantiate any basis of entitlement in her appeal.

Having determined that new and material evidence has not been 
received, the appellant's previously denied claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1310 and 
38 U.S.C.A. § 1318 is not reopened.  




ORDER

New and material evidence not having been received, the claim 
of entitlement to DIC benefits under 38 U.S.C.A. § 1310 and 
38 U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	J. M. DALEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



